Case: 12-10036     Document: 00512025340         Page: 1     Date Filed: 10/18/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 18, 2012
                                     No. 12-10036
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

WILDER CORPORATION OF DELAWARE,
INCORPORATED; MAURICE WILDER,

                                                  Plaintiffs-Appellees

v.

RURAL COMMUNITY INSURANCE SERVICES,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 2:11-CV-123


Before JONES, BENAVIDES and GRAVES, Circuit Judges.
PER CURIAM:*
        Appellant Rural Community Insurance Services (“RCIS”) challenges the
district court’s dismissal of its counterclaim against Appellee Wilder Corporation
(“Wilder”) for insurance policy premiums, administrative fees, and various
charges under several RCIS-issued policies.              Concluding the district court
properly found RCIS’s counterclaim precluded by res judicata, we AFFIRM.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-10036    Document: 00512025340      Page: 2    Date Filed: 10/18/2012

                                  No. 11-41163

      Wilder purchased from RCIS’s agent, NAU County Insurance Company
(“NAU”), several crop insurance policies. After NAU denied a claim Wilder filed
under those policies, Wilder sued RCIS, and other parties, in Texas state court,
seeking declaratory relief, rescission of the three RCIS policies, and damages.
      RCIS responded by seeking an abatement of the Wilder claims pending
arbitration. NAU further counterclaimed against Wilder for unpaid premiums
under the insurance policies. In September 2008, the state court stayed the case
and compelled arbitration. Wilder, NAU, and RCIS jointly moved to modify the
state court’s order to retain jurisdiction in the state court, mandating pleadings
be filed in state court as well as with the arbiter, and providing for commercial
arbitration rules.
      In May 2010, RCIS amended its answer to include “all affirmative
defenses . . . under the Texas Rules of Civil Procedure,” and a general denial “[i]n
accordance with the Texas Rules of Civil Procedure.” RCIS did not include a
counterclaim. The arbitrator issued his report that September, granting Wilder
rescission of one policy between it and NAU and awarding NAU its
counterclaimed premiums and charges. RCIS received no affirmative award,
nor were the policies between RCIS and Wilder rescinded. The state court
confirmed the arbitration award in March 2011, expressly denying all relief not
granted in that judgment.
      In June 2011, Wilder sued RCIS again in Texas state court for a
declaratory judgment that res judicata barred RCIS from pursuing claims based
on unpaid fees, premiums, and financial charges. RCIS removed to the federal
district court and counterclaimed for essentially the same charges. Wilder
moved to dismiss under Federal Rule of Civil Procedure 12(b)(6), contending that
either res judicata from the prior state court proceedings or the statute of
limitations barred RCIS’s counterclaim. RCIS also moved to dismiss Wilder’s
declaratory action under Rule 12(b)(6), requesting the district court voluntarily
dismiss its counterclaim if it granted RCIS’s motion. The district court denied

                                         2
   Case: 12-10036    Document: 00512025340      Page: 3   Date Filed: 10/18/2012

                                  No. 11-41163

RCIS’s motions and granted Wilder’s motion to dismiss with prejudice, on both
of Wilder’s proffered grounds.
      RCIS appeals, asserting that the district court erred in holding its claim
precluded, abused its discretion by refusing to allow RCIS to voluntarily dismiss
its counterclaim, and improperly granted Wilder declaratory relief.
      We review the res judicata effect of a prior judgment de novo as a question
of law. Oreck Direct, LLC v. Dyson, Inc., 560 F.3d 398, 401 (5th Cir. 2012).
      Under res judicata, or claim preclusion, a final judgment on the merits of
an action precludes the parties or their privies from relitigating issues that were
or could have been raised in that action. Id. (citing Allen v. McCurry, 449 U.S.
90, 94, 101 S. Ct. 411, 414 (1980). When asked to give preclusive effect to state
court judgments, federal courts turn to the preclusion principles of the state
whose decision is invoked as a bar to further litigation. Prod. Supply Co. v. Fry
Steel Inc., 74 F.3d 76, 78 (5th Cir. 1996). Under Texas law, res judicata requires:
(1) a prior final judgment on the merits by a court of competent jurisdiction;
(2) the same parties in the second action or their privies; and (3) claims in the
second action that were or could have been raised in the first. Igal v. Brightstar
Info. Tech. Grp., Inc., 250 S.W.3d 78, 86 (Tex. 2008).
      Here, all three elements have been met. The Texas state court had
competent jurisdiction and rendered a final judgment on the merits when it
confirmed the arbitration award. RCIS and Wilder are the same parties in both
actions. Finally, RCIS’s claim to recover past premiums, administrative fees,
and financing charges could have been raised as a counterclaim in the previous
action.
      However, Texas law provides a qualification to the doctrine of res judicata
for claims that “could have been raised.” Only compulsory counterclaims that
could have been raised in the previous action are barred in a subsequent suit.
Ingersoll-Rand Co v. Valero Energy Corp., 997 S.W.2d 203, 209 (Tex. 1999).
Under the Texas Rules of Civil Procedure, a claim is compulsory if: (1) it is

                                        3
   Case: 12-10036    Document: 00512025340      Page: 4     Date Filed: 10/18/2012

                                  No. 11-41163

within the jurisdiction of the court; (2) it is not at the time of filing the answer
the subject of a pending action; (3) the claim is mature and owned by the
defendant at the time of filing the answer; (4) it arose out of the same
transaction or occurrence that it is the subject matter of the opposing party’s
claim; and (5) it does not require the presence of third parties over whom the
court cannot acquire jurisdiction. TEX. R. CIV. P. 97(a).
      RCIS does not challenge the district court’s accurate conclusion that its
counterclaim meets all the requirements for being compulsory under Texas Rule
97(a). Instead, RCIS argues that because the claims in the prior action were
arbitrated, rather than adjudicated by the state court, it did not need to comply
with all the Texas Rules of Civil Procedure.
      RCIS is incorrect. When the Texas state court assumed jurisdiction over
Wilder’s civil suit against RCIS, the action immediately became subject to the
Texas Rules of Civil Procedure. TEX. R. CIV. P. 2 (“These rules shall govern the
procedure in the justice, county, and district courts of the State of Texas in all
actions of a civil nature . . . .”). RCIS’s duty to file a compulsory counterclaim
arose at that time.      Contrary to RCIS’s contention, the fact that some
commercial arbitration rules were used during the arbitration stage did not
render Texas Rule 97(a) inapplicable to the suit.           The order compelling
arbitration specifically retained the court’s jurisdiction over the action, required
the parties to file amended pleadings with the court, and did not change the civil
nature of the suit. Thus, the action and pleadings remained subject to the Texas
Rules of Civil Procedure, both before and after arbitration took place.
      Unlike NAU, RCIS failed to file its compulsory counterclaim in the
previous suit as required by the Texas Rules of Civil Procedure. Therefore, the
district court correctly held that RCIS’s counterclaim is barred by claim
preclusion.
      Because RCIS’s counterclaim is conclusively barred by res judicata,
dismissal with prejudice was appropriate. See Fernandez-Montes v. Allied Pilots

                                         4
   Case: 12-10036   Document: 00512025340     Page: 5   Date Filed: 10/18/2012

                                 No. 11-41163

Ass’n, 987 F.2d 278, 284 n.8 (5th Cir. 1993). In addition, RCIS concedes that it
had the opportunity to fully brief the issues before the court granted judgment
sua sponte on the basis of competing motions to dismiss. The court did not
plainly err in its procedural approach. Love v. Nat’l Med. Enters., 230 F.3d 765,
771 (5th Cir. 2000). AFFIRMED.




                                       5